DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 2-16 are pending.
Claims 2-3, 8-13, and 16 are amended.
Claims 1, and 17-38 are cancelled.

Response to Arguments
Applicant’s arguments, see page 2, filed 04/29/2022, with respect to the specification objections have been fully considered and are persuasive.  The title and abstract objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 2, filed 04/29/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 2-3, filed 04/29/2022, with respect to the 102 rejections have been fully considered and are persuasive.  The 102 rejections have been withdrawn per applicant’s amendments.

Allowable Subject Matter
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hao et al US9335482 (hereinafter “Hao”) discloses a fiber Bragg grating (FBG) sensor structure, a method of fabricating a FBG sensor structure, and a method of employing a FBG sensor structure comprising an optical fiber portion having at least one FBG formed therein. The FBG sensor structure comprises an optical fiber portion having at least one FBG formed therein; and a sleeve structure capable of transferring vibrations and/or strain along a length thereof; wherein the optical fiber portion is coupled to the sleeve structure such that the central wavelength of the FBG, is variable under the transferred vibrations and/or strain. (Fig 1-17, Col 5 line 5 -Col 13 line 39)
However, Hao fails to disclose an optical fiber assembly comprising: an optical fiber casing; optical fiber deployed within and fixed relative to the casing at multiple fixation points spaced along the casing; and one or more weights attached within the casing to the optical fiber.
Araujo et al US7068869 (hereinafter “Araujo”) discloses Fiber Bragg gratings (FBGs) are particular suitable for measuring strain. However, a single parameter measurement is difficult to implement, since cross-sensitivity to temperature compels the use of an additional temperature reference, e.g. a strain-inactive FBG. The development of a passive athermal fiber Bragg grating strain gage is thus of particular interest since it renders optional the measurement of temperature, benefiting large scale system design and performance. In view of this need, a package for fiber Bragg gratings that enables strain measurements to be performed while canceling temperature sensitivity is disclosed. The proposed design is based on a structure composed of two parts, which can be made of the same material, having a defined length ratio that allows the adjustment of the temperature sensitivity to zero, providing athermal operation of the strain gage. Moreover, the disclosed passive athermal scheme is adjustable to further compensate for structural thermal expansion, enabling the load-induced strain component to be decoupled from the temperature-induced strain component. (Fig 1-2, Col 52 – Col 5 line 60)
However, Araujo fails to disclose an optical fiber assembly comprising: an optical fiber casing; optical fiber deployed within and fixed relative to the casing at multiple fixation points spaced along the casing; and one or more weights attached within the casing to the optical fiber.
Prior arts such as Hao and Araujo made available do not teach, or fairly suggest, an optical fiber assembly comprising: an optical fiber casing; optical fiber deployed within and fixed relative to the casing at multiple fixation points spaced along the casing; and one or more weights attached within the casing to the optical fiber.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-11 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855